DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 19, 2021 has been entered.
 
Response to Arguments
	Applicant’s arguments concerning the previous obviousness rejections have been fully considered but are not persuasive. 
	Concerning the primary reference, Park, Applicant argues that Para. [0179] of Park is limited to detecting swimming (of the user) by sensing water using a wet sensor. The Examiner respectfully disagrees because Applicant’s argument relies on an incomplete characterization of Park’s teachings. Para. [0179] of Park explicitly includes the examples of “if an accelerometer 
	Applicant next argues that Rahman at Para. [0086] “at best, deduces when a user is sleeping. Rahman does not disclose using motion data and the biometric data to identify an activity from ‘running, swimming or walking.’” The Examiner respectfully disagrees. Para. [0086] of Rahman discusses deducing a generic “activity” and merely provides sleep as an example of the type of activity that can be deduced/detected. As stated in the previous office action, Rahman explicitly lists walking, running and swimming as example activities that can be detected. For example, in Para. [0081], Rahman states “determine an activity in which the user is engaged, as a function of motion and, in some embodiments, as a function of sensor data, such as user-related data 1101 derived from sensors and/or environmental-related data 1103 derived from sensors. Examples of activities that inference engine 1104 evaluates include sitting, sleeping, working, running, walking, playing soccer or baseball, swimming, resting, socializing, touring, visiting various locations, shopping at a store, and the like.” Accordingly, Applicant’s argument that Rahman is limited to detecting sleep is not persuasive.
	Finally, Applicant argues that Ahmed discloses determining an intensity level of an activity, but not necessarily calories burned by an activity, since higher intensity activity would not always equate to higher calorie burn. The Examiner respectfully disagrees. The cited paragraphs of e.g. [0180] and [0183] explicitly show that Ahmed teaches calculating e.g. “that the user burned a lot of calories and that more calories may be burned by lowering the intensity of the exercise, and the like,” i.e. Ahmed teaches both calculation of calories burned as well as an evaluation of intensity of exercise, and can compare calorie burn between various activities, such as activities of different intensities. 
	Accordingly, the previous rejections are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-8, 12, 14-21, 23-26, 28, 30-31, 39 and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0127996 to Park et al. (“Park”) in view of US 2008/0214902 to Lee et al. (hereinafter “Lee”) in view of US 2013/0194066 to Rahman et al. (“Rahman”) in view of US 2015/0286813 to Jakobsson (hereinafter “Jakobsson”) in view of US 2014/0073486 to Ahmed et al. (hereinafter “Ahmed”).
Regarding Claims 1, 8, 20, 25-26, 28, 31 and 42, Park teaches a smart watch (see e.g. Paras. 15 and 182; FIGS. 2 and 12) comprising:
at least one motion sensor to sense motion data (see e.g. Paras. 46-52 which describe how both motion data and heart rate data are used for evaluating e.g. sleep); 
(see e.g. Paras. 46-52 which describe how both motion data and heart rate data are used for evaluating e.g. sleep); 
a microcontroller to control the motion and biometric sensors (see e.g. processor in FIG. 1 along with Para. 49); 
a real-time clock to maintain time (see e.g. Paras. 125 and 182); 
a wireless radio to pair with an external device (see e.g. wireless transceiver in FIG. 1; also see e.g. Para. 8 and 102); and 
a display module (see e.g. Paras. 123-126 discussing various types of display including e.g. LED and E-ink), 
wherein the microcontroller is configured to 
analyze sensor data from two or more of the at least one motion sensor and biometric sensor to switch between multiple modes of operation and identify a user’s activity (see e.g. Paras. 48-52; both heart rate and motion are evaluated to determine a particular user state, such as entering sleep, which is used to change modes of operation such as reducing or increasing sampling rate of the heart rate data).
	Pair with the external device comprising a smart phone (see Paras. 53, 85, 102, 153, 160, 182 and 183 which discuss pairing to mobile phones and/or smart phones)
Correlate the sensor data with a current application running on the smart phone or content being played (see Para. [0183] which discusses how physiological data of the user can be correlated with music being played), wherein the correlating enables determining a reaction of the user to the current (this would be possible based on the disclosure in [0183]; for example, one could immediately view changes in heart rate in response to a particular song being played);
Process the motion data and the biometric data to identify a current activity being performed by the user (see Para. [0052]: “… For example, a decrease or cessation of user motion combined with a reduction in user heart rate and/or a change in heart rate variability may indicate that the user has fallen asleep …” The Examiner notes that a determination of a user being asleep is a determination of an “activity” of the user (i.e. the activity being sleeping), and is also necessarily a determination of extent and intensity of movement since, while asleep, a user will necessarily have a low extent of movement with almost non-existent intensity. Additionally, Park teaches that heart rate may be correlated to activity level specific to a particular user (see Para. [0104]) and that heart rate in combination with motion can be used to evaluate a user’s fatigue level (see Para. [0151]). In Para. [0179], Park teaches that “apps” (applications) correlated to specific activities such as swimming and running may be automatically launched or closed “by meeting multiple conditions simultaneously,” those conditions including “high heart rate” and motion characteristics measured by an accelerometer);

As seen above, Park is considered to explicitly teach the limitations of “Correlate the sensor data with a current application running on the smart phone or content being played (see generally Paras. [0031]-[0037], particularly [0037], and FIGS. 1-2). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify Park to further explicitly determine a user/wearer’s reaction, mood etc. in response to the media being played based on correlations determined between the media and the user’s physiological values, as taught in Lee, because doing so would enhance the device’s usefulness by allowing it to more specifically analyze how media affects the user’s mood.
Park fails to specifically teach a fingerprint sensor configured to authenticate a user as a valid user of the smart watch by comparing a fingerprint with a stored fingerprint profile. However, another reference, Rahman, teaches a similar invention comprising personal wearable wrist band with various physiological sensors and teaches that such bands can be authenticated to a particular user via fingerprint authentication (see Para. 45 of Rahman). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify Park to include a fingerprint sensor and authentication, as taught by Rahman, so that data and authority associated with a particular user can always be ensured to be correct.
Furthermore, although Park teaches that heart rate and motion data are used for evaluating user activities such as being asleep or entering sleep, as seen in e.g. Paras. 48-52 of (see e.g. Paras. [0045] and [0102] of Rahman). For instance, Para. 45 specifies that authentication may occur when the band(s) is/are worn by the particular user and particular user biometric data is detected (e.g. a particular pattern of motion such as a particular gait). Para. 102 specifies similar aspects of Rahman’s invention, namely that if an unauthorized user were to were the device, the non-authorized biometric details would be detected, and the device would conclude that the authorized user is in fact not wearing the device in which authentication does not occur. It would have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify Park to further require the multiple-data authentication taught by Rahman so as to add additional levels of security to the device and prevent unauthorized users from being able to access the device or its various functions.
Concerning the “identify an activity … wherein the identified activity comprises running, swimming or walking” limitation, Park teaches in Para. [0179] that launching a particular app, such as a swimming app, may require multiple conditions; among the possible (see e.g. Para. [0086] of Rahman). The activities of running, walking and swimming are all explicitly mentioned in Rahman. Accordingly, even if Park were considered to not anticipate or render obvious this limitation alone (which the Examiner does not concede), it would have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify Park to detect particular activity types including running, swimming or walking (and thus intensity and extent of motion) using both motion and heart rate data, as taught by Rahman, because doing so would provide a more accurate determination compared to using only one data source (e.g. using only motion) and because such a determination would provide useful data about the user’s activities.
Park as modified by Lee and Rahman above fails to specifically teach continuously monitoring the heart beat sensor to determine whether the device is being continuously worn, and to continue authentication while it is being worn, as well as discontinue authentication when it is taken off / no longer being worn. However, another reference, (see, e.g., Paras. [0034]-[0036]). Jakobsson further teaches that, when it is determined that the device is not worn, it may be “disassociated” from a user. Jakobsson further teaches that the device may be re-associated if the sensor data determines that the user has resumed wearing the device (again see e.g. Paras. [0034]-[0036]). Applying this teaching to Park in view of Lee and Rahman, it would have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify Park in view of Rahman to continuously monitor the heart beat sensor to determine whether the device is being continuously worn, and to continue authentication while it is being worn, as well as discontinue authentication when it is taken off / no longer being worn, akin to the “association” and “disassociation” taught by Jakobsson, to thereby enhance the security of the device by ensuring that authentication is continuously secure, as opposed to only being secure at the initial time of wearing.
Finally, Park in view of Lee, Rahman and Jakobsson above fail to specifically teach using/coupling the motion and biometric data to “identify whether the current activity burns more calories than other activities.” Another reference, Ahmed, teaches a similar smart watch physiological monitoring system in which motion and biometric data are used to identify a particular activity being performed (see, e.g., “An exemplary analytics system may analyze the information presented in the workout panel 1514 and automatically determine whether the user performed a specific exercise routine or activity. As one example, given a small number of steps taken and a high calorie burn and heart rate, the system may determine that it is possible the user rode a bicycle that day” in Para. [0181]) and can compare current activities to other activities based on an actual vs. desired intensity in order to recommend a different activity, e.g. a more intense activity (see Para. [0165]). Ahmed further teaches that current day’s activity calorie burn can be compared to historical activity calorie burn data to provide recommendations to the user (see Paras. [0180] and [0183]). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify Park in view of Lee, Rahman and Jakobsson to further identify whether the current activity burns more calories than other activities, as taught in Ahmed, because doing so would enhance the usefulness of the device by allowing it to determine more optimal activities for the user to perform in order to meet desired calorie-burning goals.

Regarding Claim 3, Park in view of Lee, Rahman, Jakobsson and Ahmed teaches the collection of motion data and heart rate data as discussed above. Park teaches the use of an accelerometer to detect motion (see e.g. Para. 22 of Park: "there is motion detected (e.g. through the use of an accelerometer)”) but fails to specifically disclose that it is a “3-D accelerometer.” First, the Examiner asserts that one of ordinary skill in the art as of the filing date of the invention would have considered Park's generic recitation of an "accelerometer" to read on a "3-D accelerometer" due to the wide knowledge and availability of 3-D accelerometers and due to the immediately obvious advantages of considering motion in all directions. However, assuming arguendo that Park did not envision the use of a 3-D accelerometer, the Examiner previously took official notice that 3-D accelerometers 

Regarding Claims 4 and 30, in the combination above, it is noted that Ahmed specifically teaches that calorie burn may be based off the user’s sensed heart rate (see Para. [0074] of Ahmend) and teaches calculating total calorie burn for durations of activities (see Paras. [0180], [0181] and [0183] discussed above). It would have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify Park in view of Lee, Rahman, Jakobsson and Ahmed to specifically calculate calorie expenditure/burn based on the sensed heart rate, as taught in Ahmed, because Ahmed teaches that heart rate is useful for such a calculation. Additionally, the Examiner previously took official notice that it was extremely well known in the diagnostic and fitness arts to use a measured heart rate to estimate calories burned. Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify Park in view of Rahman and Jakobsson to further calculate an estimate of calorie burn based on the measured heart rate so that a user could be provided with further useful information concerning their health. 

Regarding Claim 5, see e.g. Paras. 48-52 of Park; detecting sleep may be considered detecting a medically significant event (i.e. because sleep is related to one’s health); Park also envisions detecting other medically significant events, such as high stress in Para. 51.

Regarding Claim 6, see e.g. Paras. 85 and 153 of Park.

Regarding Claim 7, see e.g. Paras. 53, 85, 102 and 153 of Park. Furthermore, the Examiner takes official notice that it was extremely well known to sync the time/clock between two paired electronic devices (e.g. smartphones, smartwatches, etc.) to ensure smooth data transfer of timestamped data between those devices. 

Regarding Claim 12, see e.g. Paras. 46, 53 and 107-114 of Park.

Regarding Claim 14, Park teaches continuous collection of motion and heart rate data (see e.g. Paras. 48-52; although different intervals/sampling rates can be chosen, there is no indication that the rate is non-continuous, i.e. stops fully; the Examiner notes that every sensor and processor necessarily has some limit as to how fast data can be collected and processed, and thus always exists in some kind of interval, even if the time between data points is incredibly small; the Examiner also notes that, presumably, Park's device will continue to collect data as long as it isn't turned off or runs out of power, and thus it would also meet the definition of "continuously" for that reason). However, even assuming arguendo that Park fails to teach continuous collection of data from the sensors, the Examiner previously took official notice that it was extremely well known in diagnostic and fitness arts to collect sensor data continuously. Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify Park in view of Lee, Rahman, Jakobsson and Ahmed to continuously collect data (assuming arguendo that his teaching does not already meet this limitation) so that a more complete collection of a user's data could be analyzed. That official notice was not traversed and thus became admitted prior art (see “Response to Arguments” section in the Final Office Action dated 11/29/2018).

Regarding Claim 15, see e.g. Paras. 19 and 154; also see FIGS. 3 and 12 of Park.

Regarding Claim 16, see e.g. Para. 154 of Park.

Regarding Claims 17-19, see e.g. Para. 19 and 153 as well as FIG. 3 and 12 of Park.

Regarding Claim 21, display modules such as interactive touch screens taught by Park are inherently capable of displaying text and graphic information. Furthermore, see e.g. Para. 182 which gives a list of possible apps which involve the use of displaying text and graphic information.

Regarding Claim 23, see e.g. “memory” in FIG. 1; also see e.g. Para. 108 of Park.

Regarding Claim 24, see e.g. Paras. 53, 102 and 152 of Park.

Regarding Claim 39, as discussed above, the device may continuously display time (which also constitutes “newly generated data” in Applicant’s claimed active mode, i.e. because the time is constantly changing), i.e. in both active (daytime) and standard (sleeping/nighttime) modes. Furthermore, Park’s device presumably has at least audio and vibration notifications enabled (Para. 127-129), at least during a daytime/active mode, if not all of the time. 

	Regarding Claim 43, see “blood pressure” in Para. 182 of Park cited above (the Examiner further notes that other mentions of sensing blood pressure are found in Park, e.g. Paras. 45, 70, 71, 161).

Conclusion
The prior art made of record in the previous Office Action and not relied upon is considered pertinent to applicant's disclosure:
US 2013/0209972 A1 to Carter et al., see at least Para. [0032]: “However, if during performance of the exercise regimen, it is determined that the user has performed differently (e.g. by spending more time on a particular piece of 
US 2009/0075781 A1 to Schwarzberg et al., see at least Para. [0025]: “Determining the goal or effectiveness of the activity may involve calculating how many calories are being burned, or the rate of calories burned per period of time, amount/rate of fat burned, etc. The amount of time the user has been performing the activity and/or how long the activity is expected to take may also be used in the calculations. The messages may make encouraging remarks about the individual's progress, or may make suggestions on how the individual should change his/her performance to better meet the goal of the activity. Examples include messages such as "Speed Up!," "Slow down! You're going too fast!," "Great Job! Keep it up!," or "Try walking instead of jogging."”
US 2011/0160550 A1 to Hwang et al., see at least Para. [0249]: For example, the stress index or the calories burned per second according to an activity selected by the user may be tagged to the activity, and a suitable activity may 
US 2012/0083705 A1 to Yuen et al., see at least Para. [0003]: “the present inventions employ the physiological sensor data, altitude sensor data and motion sensor data to calculate, assess and/or determine the calorie burn and/or such other activity-related quantities of the user”
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571)-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN R DOWNEY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        Wednesday, May 19, 2021